FIRST AMENDMENT TO CREDIT AGREEMENT

        THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
this 15th day of May, 2009, by and between ORION ENERGY SYSTEMS, INC., a
Wisconsin corporation and GREAT LAKES ENERGY TECHNOLOGIES, LLC, a Wisconsin
limited liability company (“Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”).

RECITALS

        WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of March 18, 2008, as amended from time to time (“Credit Agreement”).

        WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:

        1.        Section 1.4 is hereby deleted in its entirety, and the
following substituted therefor:

        “SECTION 1.4. COLLATERAL. As security for all indebtedness and other
obligations of Borrower to Bank, Borrower grants Bank a first lien security
interest in all Borrower’s accounts receivable and other rights to payment,
general intangibles and inventory, and Borrower also grants to Bank a security
interests of second lien priority in all Borrower’s equipment and fixtures.

        As security for all indebtedness and other obligations of Borrower to
Bank subject hereto, Borrower shall cause Orion Asset Management, LLC and Clean
Energy Solutions, LLC to grant to Bank security interests of first priority in
all accounts receivable and other rights to payment, general intangibles,
inventory, equipment and fixtures.

        All of the foregoing shall be evidenced by and subject to the terms of
such security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank. Borrower
shall pay to Bank immediately upon demand the full amount of all charges, costs
and expenses (to include fees paid to third parties and all allocated costs of
Bank personnel), expended or incurred by Bank in connection with any of the
foregoing security, including without limitation, filing and recording fees and
costs of appraisals and audits.”

        2.        The following is hereby added to the Credit Agreement as
Section 1.5:

        “SECTION 1.5. GUARANTIES. The payment and performance of all
indebtedness and other obligations of Borrower to Bank shall be guaranteed
jointly and severally by Orion Asset Management, LLC and Clean Energy Solutions,
LLC, as evidenced by and subject to the terms of guaranties in form and
substance satisfactory to Bank.”

-1-

--------------------------------------------------------------------------------

        3.        Section 4.3 (e) is hereby deleted in its entirety, and the
following substituted therefor:

        “(e)        contemporaneously with each annual and monthly financial
statement of Borrower required hereby, a certificate of an authorized officer of
Borrower that said financial statements are accurate and that there exists no
Event of Default nor any condition, act or event which with the giving of notice
or the passage of time or both would constitute an Event of Default, which
certificate shall be accompanied by current account statements for Borrower’s
deposit, brokerage and other accounts containing all unencumbered liquid
assets;"

        4.        Section 4.3 (f) is hereby deleted in its entirety, and the
following substituted therefor:

        “(f)        Notice of any pending or threatened litigation or other
adversarial proceedings in any court or other forum where the amount being
claimed against Borrower is in excess of $500,000.00, and promptly upon receipt,
and in any event no more than ten (10) days after filing or receipt, copies of
all pleadings, notices, court papers, or motions concerning a dispositive issue
filed by any party with respect to such litigation or other adversarial
proceedings, and copies of any order or judgment filed by the court, with
respect to such litigation or proceedings, together with any non-privileged
discovery materials that Bank in its sole discretion deems appropriate for its
review;"

        5.        Section 4.8 is hereby deleted in its entirety, and the
following substituted therefor:

        “Section 4.8. Intentionally omitted.”

        6.        Section 4.9 (b) is hereby deleted in its entirety, and the
following substituted therefor:

        “(b)        Net income after taxes not less than $500,000.00 on a
rolling 4-quarter basis, determined as of each fiscal quarter end.”

        7.        The following is hereby added to the Credit Agreement as
Section 4.9 (d):

        “(d)        Borrower shall maintain unencumbered liquid assets (defined
as cash, cash equivalents and/or publicly traded quoted marketable securities
and/or other funds or financial instruments that maybe converted to cash within
4 business days and are acceptable to Bank in its sole discretion) with an
aggregate fair market value (determined by Bank in its sole discretion) of not
less than $15,000,000.00 at any time.”

        8.        Section 5.2 is hereby deleted in its entirety, and the
following substituted therefor:

        “SECTION 5.2. CAPITAL EXPENDITURES. Make any additional investment in
fixed assets as follows: (i) in an amount in excess of $14,000,000.00 in fiscal
year end 2009 (not more than $5,500,000.00 of which shall be used for purposes
other than the Borrower’s tech center expansion on Mirro Drive in Manitowoc,
Wisconsin), (ii) in an amount in excess of $4,500,000.00 in fiscal year end
2010, or (iii) in an amount in excess of $5,000,000.00 in any fiscal year
thereafter.”

        9.        Section 5.4 is hereby deleted in its entirety, and the
following substituted therefor:

-2-

--------------------------------------------------------------------------------

        “SECTION 5.4 OTHER INDEBTEDNESS. Create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) indebtedness incurred for the purchase of equipment in an amount not in
excess of $2,000,000, (c) indebtedness to the Wisconsin Department of Commerce
in a principal amount not to exceed $200,000 pursuant to that certain Loan
Agreement dated as of January 27, 2009; provided that such indebtedness is at
all times subordinated to the indebtedness and obligations of Borrower to Bank
pursuant a subordination agreement in form and substance satisfactory to Bank,
and (d) any other liabilities of Borrower existing as of, and disclosed to Bank
prior to, the date hereof.

        10.        Section 5.5 is hereby deleted in its entirety, and the
following substituted therefor:

        “SECTION 5.5. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity, except up to $10,000,000.00
in cash or stock per annum, assuming Borrower is currently not in default and
the acquisition does not cause a default on a historical or pro-forma basis with
the covenants established (the limit shall be reduced to $-0- if the
contemplated acquisition requires the use of the Revolving Line of Credit to
complete the acquisition); nor sell, lease, transfer or otherwise dispose of all
or a substantial or material portion of Borrower’s assets except in the ordinary
course of its business.”

        11.        Section 5.8 is hereby deleted in its entirety, and the
following substituted therefor:

        “SECTION 5.8 DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding;
provided, however, so long as no Event of Default has occurred that is
continuing (or would, on a pro forma basis, occur as a result thereof), Borrower
may repurchase shares of its stock pursuant the stock repurchase program
approved by its board of directors on July 16, 2008 and December 12, 2008, the
aggregate amount of all stock repurchases not to exceed $30,000,000.00. “

        12.        Section 5.10 is hereby deleted in its entirety, and the
following substituted therefor:

        “SECTION 5.10 PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to
exist a security interest in, or lien upon, all or any portion of Borrower’s
assets now owned or hereafter acquired, except any of the foregoing in favor of
Bank or which is existing as of, and disclosed to Bank in writing prior to, the
date hereof, other than (i) security interests or liens granted for purposes of
securing purchase money indebtedness otherwise permitted under the terms of this
Agreement and (ii) security interests or liens granted to secure the
indebtedness to the Wisconsin Department of Commerce permitted under the terms
of this Agreement; provided that such security interests and liens in this
clause (ii) shall at all times be subordinated to the security interests and
liens in favor of Bank pursuant to a subordination agreement in form and
substance satisfactory to Bank.

-3-

--------------------------------------------------------------------------------

        13.        Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document.

        14.        Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

        15.        The parties hereto affirm and agree that the effective date
of this Amendment shall be as of March 31, 2009.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

WELLS FARGO BANK, ORION ENERGY SYSTEMS, INC. NATIONAL ASSOCIATION
By:  /s/ Neal R. Verfuerth By:  /s/ Thomas Fameree     Neal R. Verfuerth,
President/     Thomas Fameree, Vice President     Chief Executive Officer
GREAT LAKES ENERGY TECHNOLOGIES, LLC
By:  /s/ Neal R. Verfuerth   Neal R. Verfuerth, Manager






-4-